Blake, C. J.
Roach, the appellant, and other parties were indicted for the crime of robbery. Separate trials were de*228manded, and Roach was convicted, and appeals from the order denying his motion for a new trial. The appellant claims that the verdict is contrary to the evidence; that he had no part in the perpetration of the offense; that none of the money which is described in the indictment was found in his possession; and that there is no testimony that he took any money from the injured party. "We have examined the record, and are convinced that every fact constituting the offense was proved by the testimony. It appears from the evidence on the part of the State that the prosecuting witness, Astasena, and his friend, Petruri, were in a saloon in the city of Butte, and that Astasena offered a bill of the denomination of ten dollars in payment for some liquor; that Roach and other persons made an assault upon Astasena, and knocked him down, and robbed him while he was upon the floor; that Astasena and Petruri were strangers to Roach and his companions; that Astasena had in his pocket-book about two hundred dollars; that Astasena and Petruri immediately went out at the front door, while Roach and his aiders left by the back door; and that Astasena testified : “Roach and three or four others threw me down on the floor, and as soon as they threw me down I put my hand in my pocket, but they got my hand off, and stole my money. .... I could not say who it was put his hand in my pocket, because they had me down, holding me by the throat, and I could not see. When I got down on the floor this defendant [Roach] and two or three others were top of me.” The testimony of Roach and his co-defendants is that Astasena was the assaulting party, and that no other crime was perpetrated, but the jury did not believe their statements. All the circumstances tend to corroborate the evidence for the State.
No complaint is made in the argument of the instructions which were given by the court, and there does not appear to be any error in the record.
It is therefore ordered and adjudged that the judgment be affirmed, and that the same be executed as directed in the court below.

Affirmed.

Harwood, J., and De Witt, J., concur.